t c memo united_states tax_court anthony m bentley petitioner v commissioner of internal revenue respondent docket no filed date anthony m bentley pro_se jane j kim for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure as a result of various disallowed deductions the issues for decision are 1all dollar amounts are rounded to the nearest dollar whether petitioner is entitled to a dollar_figure deduction for charitable_contributions claimed on schedule c profit or loss from business we hold that he is not whether petitioner is entitled to a dollar_figure deduction for mortgage interest claimed on schedule c we hold that he is not whether petitioner is entitled to a dollar_figure deduction for utility expenses claimed on schedule c we hold that he is not and whether we should impose sanctions under section on petitioner for presenting frivolous or groundless arguments before the court or delaying the case we shall not findings_of_fact at the time the petition was filed petitioner resided in new york 2in the notice_of_deficiency respondent allowed petitioner a dollar_figure deduction on schedule a itemized_deductions for the charitable_contributions denied on schedule c however because petitioner’s itemized_deductions would not exceed the standard_deduction even considering the additional dollar_figure moving the charitable_contribution_deduction from schedule c to schedule a effectively increases petitioner’s taxable_income by dollar_figure 3unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner was the proprietor of three sole proprietorships each of which was related to his practice of law and was operated out of the studio apartment in which he resided during petitioner attached three schedules c to his tax_return one schedule c for each of his three businesses on the first schedule c for the business anthony m bentley esq petitioner deducted dollar_figure in charitable_contributions in the other expenses category on the second schedule c for the business virtual judge ihl petitioner deducted dollar_figure in mortgage interest on the third schedule c for the business dauphin web enterprises petitioner deducted dollar_figure in utility expenses on date respondent issued a notice_of_deficiency to petitioner for petitioner timely filed a petition contesting the deficiency i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 4as a result of a division between petitioner’s personal and business use of his apartment respondent disallowed only dollar_figure of the claimed utility expenses deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements to be entitled to the claimed deductions rule a 503_us_79 petitioner’s primary arguments relate to the burden_of_proof or production petitioner’s first argument is that respondent bears the burden_of_proof under rule a because respondent raised new_matter in his answer when petitioner filed his petition he attached only the notice_of_deficiency he did not include the waiver and the audit statement detailing the changes respondent made to petitioner’s federal tax due which were sent to him with the notice_of_deficiency in the answer to the petition respondent attached the notice_of_deficiency as well as the waiver and the audit statement petitioner argues that the information in the waiver and the audit statement including information regarding the disallowance of deductions on his schedules c for the charitable_contributions mortgage interest and utility expenses is thus new_matter with which respondent bears the burden_of_proof we disagree we have previously stated that new_matter does not refer to allegations that are merely a refinement of a theory or limitation on a theory already set forth in the notice_of_deficiency but rather refers to a theory which is inconsistent with the determination in the deficiency_notice barton v commissioner tcmemo_1992_118 tax ct memo lexi sec_139 at aff’d without published opinion 993_f2d_233 11th cir the information in the waiver and the audit statement was not inconsistent with the determination in the notice_of_deficiency indeed the waiver and the audit statement together explain the deficiencies determined in the notice_of_deficiency as a result we reject petitioner’s rule a argument petitioner’s second argument is that respondent bears the burden of production under sec_7491 that section provides in relevant part that the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title petitioner argues that the amount respondent determined to be due is either an addition_to_tax or an additional_amount within the purview of sec_7491 we disagree sec_6211 defines deficiency as the amount by which the correct_tax imposed by the code exceeds the amount of tax_shown_on_the_return plus the amount of tax previously assessed less any rebates clearly the amount shown on 5petitioner notes that the waiver and the audit statement included with the notice_of_deficiency refer to the determined amount as both a deficiency and an increase in tax at various points the notice_of_deficiency resulting from disallowed deductions was a deficiency rather than an addition_to_tax or an additional_amount imposed as a result we reject petitioner’s sec_7491 argument petitioner has not argued that sec_7491 applies in this case and the record does not support a conclusion that the requirements of sec_7491 have been met after considering the relevant facts and law we find that petitioner bears the burden_of_proof ii sec_162 business_expense deductions sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 to be necessary within the meaning of sec_162 an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite for an expense to be ordinary the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite 6we note that additions to tax and additional_amounts are found in ch of the code which includes sec_6651 through respondent’s adjustments to petitioner’s tax are not based on these sections taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 no deduction is allowed for personal_living_and_family_expenses sec_262 petitioner deducted dollar_figure in charitable_contributions on the schedule c for anthony m bentley esq --dollar_figure was donated to fordham law school with smaller donations made to a jewish community organization the american judges foundation the penn club of new york christmas fund and the disabled american veterans organization petitioner declined to testify regarding the donations choosing instead to rest on the administrative file which was the only piece of evidence introduced while the administrative record confirms that charitable_contributions were made to each organization and lists the amount of each contribution there was no information provided showing that the contributions were ordinary and necessary expenses of anthony m bentley esq in addition petitioner made no argument on brief regarding the business_purpose of the charitable_contributions considering the facts we find that petitioner failed to meet his burden of proving that the charitable_contributions were ordinary and necessary business_expenses deductible on the schedule c for anthony m bentley esq we thus sustain respondent’s determination with respect to this issue petitioner deducted dollar_figure in utility expenses on the schedule c for dauphin web enterprises respondent disallowed dollar_figure of these claimed expenses as a result of his division between petitioner’s personal and business use of his apartment while the administrative record in evidence does contain several credit card statements which list payments of various utility expenses there is no evidence regarding petitioner’s division of his personal and business use of the utility expenses many of which were for utilities provided to his studio apartment petitioner did not address the issue at trial and made no argument regarding the deductibility of the utility expenses under sec_162 in his brief considering the facts we find that petitioner has not satisfied the burden_of_proof regarding the utility expenses and sustain respondent’s determination with respect to the issue petitioner deducted dollar_figure in mortgage interest on the schedule c for virtual judge ihl respondent disallowed the entire deduction the administrative record introduced in evidence contains a security_agreement entered into on date regarding the studio apartment where petitioner lived and maintained his businesses the security_agreement is between petitioner and a person named michael whose last name and address are blacked out the agreement provides that its purpose is-- to secure the payment of an indebtedness in the amount of dollar_figure with interest payable as falls a per annum simple interest b monthly installments of dollar_figure to commence date c principal balance may be repaid in whole or in part at any time without penalty payments thereafter to be re-calculated another page in the administrative record written and signed by petitioner states that due to deteriorating financial conditions mine the loan was modified in or after and as modified was recorded on several partially illegible documents followed this page which supported petitioner’s claim that a loan modification was recorded in date in arguments regarding the burden_of_proof at trial petitioner stated that the mortgage holder was a friend of his who orally agreed to allow him to accrue the mortgage interest rather than pay it monthly however petitioner declined to testify when offered the chance to explain the facts under oath no evidence exists which substantiates petitioner’s claims regarding accrual of mortgage interest likewise there is no evidence that any mortgage interest for was ever paid indeed there was no evidence presented that the mortgage still existed in considering these facts we find that petitioner has not satisfied the burden_of_proof regarding the mortgage interest and sustain respondent’s determination with respect to the issue iii sec_6673 sanctions in his pretrial memorandum respondent stated that he intend ed to file a motion to impose penalty under sec_6673 in response to a motion for a protective_order petitioner filed while respondent never filed such a motion he did request in his response to petitioner’s motion for a protective_order that we provide such other sanctions as we may deem appropriate we denied petitioner’s motion for a protective_order at trial sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless at our discretion we decline to impose sanctions against petitioner iv conclusion we sustain respondent’s determinations regarding the charitable_contribution mortgage interest and utility expense deductions petitioner claimed on the schedules c however we choose not to impose sanctions against petitioner under sec_6673 to reflect the foregoing decision will be entered for respondent
